DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claim 20 is withdrawn due to Applicant’s amendment filed on January 6, 2021.
The 35 U.S.C. 103 rejections of claims 1-4, 6-11, 13, 15-20 over Fujisawa as the primary reference, are withdrawn due to Applicant’s amendment filed on January 6, 2021.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 2009/0075009) in view of Mototani (WIPO English translation of WO 2015/098886).
Regarding claims 1-4, Fujisawa teaches a laminate (film-like … silicone adhesive product coated on both sides with PET films [0049]), comprising: a support substrate (lower PET film [0049]); a silicone resin layer (film-like … silicone adhesive product 
However, Mototani teaches that in a laminate comprising: a support substrate 12; a silicone resin layer 14; and a substrate 16 arranged in this order ([0012], Fig. 1), there is no visible sign of degradation (foaming [0120]) when the laminate is heated at 450°C under an air atmosphere for 1 hour (60 minutes [0120], [Symbol font/0x4F], Examples 1-7, Table 1 [0136], foaming did not result [0137], no foaming,“[Symbol font/0x4F]” [0135]), for the purpose of providing the desired heat resistance ([0120]).  Accordingly, since air contains degrading oxygen, and there is no occurrence of foaming which is a visible sign of degradation, when the laminate is heated at 450°C under an air atmosphere for 1 hour, it follows that when the laminate is heated at a lower temperature of 400°C under an air atmosphere for 1 hour, the silicone resin layer of the laminate is expected to also show no visible sign of degradation, such that it has a length of an end portion degradation that is well within the claimed range of less than 2 mm, for the purpose of providing the desired heat resistance.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the silicone resin layer of the laminate of Fujisawa, with a length of an end portion degradation that is well within a range of less than 2 mm,, when the 
Regarding claim 6, Fujisawa teaches that the substrate can be a glass substrate (exposed sides were applied to glass … substrates [0051]).
Regarding claims 7-8, Fujisawa teaches that the substrate can be a polyimide resin substrate (exposed sides were applied to … polyimide substrates [0051]).
Regarding claims 9-10, Fujisawa teaches that the substrate can comprise a Si semiconductor material (silicon wafer [0036]).
Regarding claim 11, Fujisawa teaches a silicone resin layer-attached support substrate (film-like … silicone adhesive product coated on both sides with PET films [0049]), comprising: a support substrate (lower PET film [0049]) and a silicone resin layer (film-like … silicone adhesive product [0049]) arranged in this order, wherein the silicone resin layer comprises silver which is a 4d transition metal element, or copper which is a 3d transition metal element (fine metal powder of [0031]), for the purpose of providing the desired physical properties. Fujisawa fails to teach that when the silicone resin layer-attached support substrate is heated at 400°C under an air atmosphere for 1 hour, the silicone resin layer has a length of an end portion degradation of less than 2 mm. 
However, Mototani teaches that in a silicone resin layer-attached support substrate comprising: a support substrate 12 and a silicone resin layer 14 arranged in this order ([0012], Fig. 1), there is no visible sign of degradation (foaming [0120]) when the silicone resin layer-attached support substrate is heated at 450°C under an air atmosphere for 1 hour (60 minutes [0120], [Symbol font/0x4F], Examples 1-7, Table 1 [0136], foaming 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the silicone resin layer of the silicone resin layer-attached support substrate of Fujisawa, with a length of an end portion degradation that is well within a range of less than 2 mm, when the silicone resin layer-attached support substrate is heated at 400°C under an air atmosphere for 1 hour, in order to obtain the desired heat resistance, as taught by Mototani.
Regarding claim 13, Fujisawa teaches a silicone resin layer-attached resin substrate (film-like silicone adhesive product coated on both sides with PET films [0049]), comprising: a resin substrate (PET film [0049]) and a silicone resin layer (film-like silicone adhesive product [0049]) arranged in this order, wherein the silicone resin layer comprises silver which is a 4d transition metal element, or copper which is a 3d transition metal element (fine metal powder of [0031]), for the purpose of providing the desired physical properties.  Fujisawa fails to teach that when the silicone resin layer-
However, Mototani teaches that in a silicone resin layer-attached resin substrate comprising: a support substrate 12 and a silicone resin layer 14; arranged in this order ([0012], Fig. 1), where the support substrate can be a resin substrate (plastic plate [0017]), for the purpose of providing the desired support properties, there is no visible sign of degradation (foaming [0120]) when the silicone resin layer-attached resin substrate is heated at 450°C under an air atmosphere for 1 hour (60 minutes [0120], [Symbol font/0x4F], Examples 1-7, Table 1 [0136], foaming did not result [0137], no foaming,“[Symbol font/0x4F]” [0135]), for the purpose of providing the desired heat resistance ([0120]).  Accordingly, since air contains degrading oxygen, and there is no occurrence of foaming which is a visible sign of degradation, when the silicone resin layer-attached resin substrate is heated at 450°C under an air atmosphere for 1 hour, it follows that when the silicone resin layer-attached resin substrate is heated at a lower temperature of 400°C under an air atmosphere for 1 hour, the silicone resin layer of the silicone resin layer-attached resin substrate is expected to also show no visible sign of degradation, such that it has a length of an end portion degradation that is well within the claimed range of less than 2 mm, for the purpose of providing the desired heat resistance.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the silicone resin layer of the silicone resin layer-attached resin substrate of Fujisawa, with a length of an end portion degradation that is well within a range of less than 2 mm, when the silicone resin layer-attached resin substrate is 
Regarding claims 15-17, Fujisawa teaches that the substrate and the support substrate can both be glass substrates (exposed sides were applied to glass … substrates [0051]) each of which is in the form of a glass sheet having a thickness of 0.2 mm (glass plate having dimensions of … thickness = 200 µm [0041]) which is within the claimed range of 0.03 mm or more and 1.0 mm or less, for the purpose of providing the desired substrate and support substrate characteristics. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Mototani, as applied to claims 1-4, 6-11, 13, 15-17 above, and further in view of Millar, WO 2015/060822 (US 2016/0266313 is used here).
Fujisawa, as modified by Mototani, teaches the laminate comprising the support substrate, the silicone resin layer; and the substrate arranged in this order, as described above. In addition, Fujisawa teaches that the substrate can comprise a Si semiconductor material (silicon wafer [0036]), but fails to teach that a plurality of the substrates are laminated on the support substrate through the silicone resin layer.
However, Millar teaches that instead of a single substrate (a silicon wafer [0021]), a plurality of substrates comprising a Si semiconductor material (plurality of silicon wafers [0021]) are processed together, for the purpose of providing the desired mass production ([0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have laminated a plurality of substrates on the support substrate through the .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Mototani, as applied to claims 1-4, 6-11, 13, 15-17 above, and further in view of Harimoto US 2010/0267885).
Fujisawa, as modified by Mototani, teaches the laminate comprising the support substrate, the silicone resin layer comprising at least one metal element selected from the group consisting of a 3d transition metal and a 4d transition metal; and the substrate arranged in this order, as described above.  In addition, Fujisawa teaches that the silicone resin layer comprises silver as the 4d transition metal element, or copper as the 3d transition metal element (fine metal powder of [0031]), for the purpose of providing the desired physical properties.  Fujisawa fails to teach that the silicone resin layer comprises bismuth as one of the at least one metal element, or that the at least one metal element is in the form of a metal-ligand complex where the ligand is selected from the group consisting of a [Symbol font/0x62]-diketone, a carboxylic acid and an alcohol.
However, Harimoto teaches that in a silicone resin layer (silicone materials … coat [0001]) comprising silver ([0023]) as a 4d transition metal element, or copper ([0023]) as a 3d transition metal element; the 3d transition metal element or the 4d transition metal element, bismuth (M is the cation of … metal [0113]) can be included as an additional metal element, the metal elements being combined in an amount of 0.2 parts by mass (weight parts [0128]) per 100 parts by mass of the silicone resin (polymer [0128]) which is within the claimed range of from 0.01 to 0.7 parts by mass, for the purpose of providing the desired combination of physical properties (one or more 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included bismuth with the 3d transition metal element or the 4d transition metal element, as the metal elements in an amount within a range of 0.01 to 0.7 parts by mass per 100 parts by weight of the silicone resin, in the silicone resin layer of the laminate of Fujisawa, in order to obtain the desired combination of physical properties, and further, to have comprised the metal elements each in the form of a metal-ligand complex, the ligand being selected from the group consisting of a [Symbol font/0x62]-diketone, a carboxylic acid and an alcohol, in order to obtain uniform dispersion of the metal elements in the silicone resin matrix, resulting in uniform physical properties, as taught by Harimoto.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference used in the new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  WO 2015/119210 (Google English translation) teaches that a laminate of silicone resin layer-attached support substrate (glass laminate 10, 2nd last para of page 15, stacking the glass substrate 16 on the surface of the silicone layer 14, 2nd para of page 15) can have a heat resistance that is improved by increasing a temperature of heat conditioning from 450°C to 550°C (2nd last para of page 14).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782